Name: Commission Regulation (EC) No 3259/93 of 26 November 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/44 Official Journal of the European Communities 27. 11 . 93 COMMISSION REGULATION (EC) No 3259/93 of 26 November 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as last amended by Regulation (EEC) No 2948/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ tions and other information known to the Commission Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (4 OJ No L 42, 19 . 2 . 1993 , p. 1 . (3) OJ No L 390, 31 . 12. 1992, p . 73 . (4) OJ No L 266, 27. 10 . 1993, p . 17. 27. 11 . 93 Official Journal of the European Communities No L 293/45 ANNEX to the Commission Regulation of 26 November 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 49 Week No 50 Week No 51 Week No 52 CN code from 6 to from 13 to from 20 to from 27 December 1993 12 December 1993 19 December 1993 26 December 1993 to 2 January 1994 0104 10 30 (') 66,970 69,250 72,079 75,068 0104 10 80 (') 66,970 69,250 72,079 75,068 0104 20 90 (') 66,970 69,250 72,079 75,068 0204 10 00 0 142,490 147,340 153,360 159,720 0204 21 00 0 142,490 147,340 153,360 159,720 0204 22 10 0 99,743 103,138 107,352 111,804 0204 22 30 0 156,739 162,074 168,696 175,692 0204 22 50 (2) 185,237 191,542 199,368 207,636 0204 22 90 (2) 185,237 191,542 199,368 207,636 0204 23 00 (2) 259,332 268,159 279,115 290,690 0204 50 11 (2) 142,490 147,340 153,360 159,720 0204 50 13 0 99,743 103,138 107,352 111,804 0204 50 15 0 156,739 162,074 168,696 175,692 0204 50 19 0 185,237 191,542 199,368 207,636 0204 50 31 0 185,237 191,542 199,368 207,636 0204 50 39 0 259,332 268,159 279,115 290,690 0210 90 11 0 185,237 191,542 199,368 207,636 0210 90 19 0 259,332 268,159 279,115 290,690 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.